AO 466A (Rev 12/17) Wail'cr of Rule 5 & 5.1 llcarings (Complaint or lndic11ncn1)                                                       FILED
                                                                                                                               United States District Court
                                        UNJTED STATES DISTRICT COURT                                                           Albuquerque, New Mexico
                                                                           for the
                                                                                                                                    Mitchell R. Elfers
                                                                                                                                     Clerk of Court
                  United States of America
                                 V.                                                  Case No.     MJ 21-528 KK

                                                                                     Charging Districr"s Case No.�


                                                  WAIVER OF RULE 5 & 5.1 HEARINGS
                                                            (Complaint or Indictment)

          I understand that I have been charged in another district, the (11ameofo1herco11r1)                \1"'5M'ck-- <.lbU ��1 r>r-
          l have been informed of the charges and of my rights to:

          ( 1)       retain counsel or request the assignment of counsel if I am unable to retain counsel;

          (2)        an identity hearing to determine whether I am the person named in the charges·

          (3)        production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

          (4)        a preliminary hearing to determine whether there is probable cause to believe that an offense has been
                     committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise
                     unless I have been indicted beforehand.

          (5)        a hearing on any motion by the government for detention;

          (6)        request a transfer of the proceedings to this district under Fed. R. Crim. P. 20. to plead guilty.

          1 agree to waive my right(s) to:
                     an identity hearing and production of the warrant.
                     a preliminary hearing.
                     a detention hearing. -\,,         ½,-2..   � �             °'-¥i �\--- w{ �O'V'i,n-,vwi.._( -
                     an identity hearing, production of the judgment warrant and warrant application, and any preliminary
                     or detention hearing to which I may be entitled in this district. 1 request that my
                     0 preliminary hearing and/or O detention hearing be held in the prosecuting district, at a time set by
                     that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.


Date:     L{ \ i,-vf z..-\_

                                                                                         Signatureof defe11da111 's auomey


                                                                _¼::A'1\:\'\1Nl f\J�,
                                                                                           � i �112€1✓           ,,     nsvtf-C..1.o=
                                                                                        Priuted name ofdefe11da111 ·s auomey
